Citation Nr: 1338888	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-02 483A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Whether new and material evidence has been received to reopen a claim for a right shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

4.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Detroit, Michigan RO now retains original jurisdiction over the Veteran's claims file.

The Veteran's claims for service connection for bipolar disorder and a right shoulder disability were first denied in an unappealed December 2006 rating decision, and were subsequently denied again in November 2008.  The Veteran submitted additional evidence subsequent to the November 2008 rating decision, resulting in the July 2009 decision currently on appeal. 

With regard to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Although the Veteran has specifically made his claim for service connection for bipolar disorder, the Board will consider his claim more broadly, per the Court's instructions.

The Board has reviewed the Veteran's files in the Veterans Benefits Management System and the Virtual VA paperless claims processing system in its adjudication of the present appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder and for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO determined that the Veteran did not have a current diagnosis of bipolar disorder or a current right shoulder disability.  

2.  The Veteran was notified of that rating decision and his appellate rights in December 2006, and neither new nor material evidence nor a notice of disagreement was received within a year of that decision.

3.  Evidence received subsequent to the December 2006 rating decision concerning the claim of entitlement to service connection for an acquired psychiatric disorder, and specifically, bipolar disorder, relates to an unestablished fact necessary to substantiate the claim for service connection.

4.  Evidence received subsequent to the December 2006 rating decision concerning the claim of entitlement to service connection for a right shoulder disability relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision with respect to the Veteran's claims for service connection for bipolar disorder and a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claims of entitlement to service connection for an acquired psychiatric disorder, to specifically include bipolar disorder, and a right shoulder disability, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard to the issue being adjudicated, the Board is reopening the claims for service connection.  No further discussion of VCAA requirements is necessary.  

New and Material Evidence

The Veteran seeks service connection for bipolar disorder and a right shoulder disability.  As discussed in the Introduction, due to prior final denials of his claim, the Board must first address whether new and material evidence has been presented to reopen the claim.  

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Despite any determination reached by the RO regarding reopening, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Concerning the Veteran's psychiatric claim, the RO determined in December 2006 that he did not have a current diagnosis of bipolar disorder.  Similarly, with regard to his right shoulder disability, the RO found that there was no evidence of permanent residuals of a documented in-service right shoulder injury.  The RO notified the Veteran of its decision, and he did not appeal.  The decision thereafter became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran submitted a second claim for service connection for bipolar disorder and a right shoulder disability in February 2008.  Therefore, the Board will review the evidence received since the December 2006 rating decision, to determine whether it is new and material.  

Concerning the claim for bipolar disorder, the evidence clearly demonstrates a current bipolar disorder diagnosis.  Further, the Veteran has also presented an April 2011 opinion from his treating VA psychiatrist to the effect that a preexisting but undiagnosed bipolar disorder was exacerbated due to events in service.  That evidence pertains to an element of the claim that was previously found to be lacking, namely, whether the Veteran has a present psychiatric diagnosis.  As such, especially when considered with the April 2011 nexus opinion, the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Likewise, the RO has received new and material evidence concerning the right shoulder, in the form of evidence of a diagnosis of arthritis.  This evidence raises a reasonable possibility of substantiating the claim.  Id.  

As the Veteran has presented new and material evidence with regard to each of his service connection claims, the claims must be reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disability is reopened.


REMAND

The service connection issues must be remanded for new medical opinions and to obtain relevant treatment records.  As to the claim for an acquired psychiatric disorder, the Board notes that there are opposing opinions of record, with one supporting the claim for service connection, and the second indicating that there is no etiological relationship between the current bipolar diagnosis and the Veteran's active duty service.  

The Veteran's treating psychiatrist submitted her opinion in April 2011 (and a separate, though less-detailed, opinion in March 2009) that it is more likely than not that the Veteran's current psychiatric disorder existed prior to service, and was aggravated by that service.  Unfortunately, the examiner failed to provide adequate support for her finding of a preexisting disability.  See 38 C.F.R. § 3.304(b) (2013).  In addressing the existence of a pre-service disability, the examiner stated, "[h]e likely had some difficulties with anger and mood instability from early on, with difficulties in school as a child and fights and behavior problems during adolescence.  However, his service in Vietnam likely exacerbated his as of yet undiagnosed bipolar disorder."  That opinion fails to explain or support the assertion that the Veteran had a preexisting psychiatric disorder during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Notably, in this regard, the October 1968 entrance examination determined the Veteran to be psychiatrically "normal."  Similarly, the Veteran denied psychiatric symptoms on his accompanying report of medical history.  

The Board takes this opportunity to encourage the Veteran to obtain an updated opinion from his treating psychiatrist that fully addresses her finding of a psychiatric disability that preexisted service.

A May 2011 VA psychiatric examination report is likewise insufficient to adjudicate the claim.  That examiner specifically cited the existence of records that were not before him at the time of the examination, and are not currently available to VA: (1) records from the "Bixby Hospital" Emergency Room following an overdose/attempted suicide at age 16; and (2) the VA treatment notes from the 1990s (Charleston and Saginaw VA Medical Centers) which apparently include the Veteran's original bipolar disorder diagnosis.  The examiner explained that those records "may have information to support Bipolar symptoms and this argument [that his bipolar disorder was aggravate during service]."  VA is obligated to assist the Veteran in obtaining relevant records.  38 C.F.R. § 3.159(c) (2013).  

Notably, the May 2011 examiner's opinion is also inadequate in that he disregards the Veteran's claimed in-service psychiatric symptomatology based solely on his finding that "there is no pre-military or during military [sic] documentation of any Bipolar symptoms."  That finding is not necessarily accurate.  A September 1970 treatment note is of record, indicating that the Veteran and his commanding officer requested that the appellant undergo a psychiatric evaluation because of "nitpicking and worry about problems at home" and because of complaints that he felt "he [would] soon explode."  While it is possible that the examiner determined that the September 1970 reference is not significant of any psychiatric symptomatology, the blanket statement that there is no documented evidence of any bipolar symptoms is insufficiently supported.  See Nieves-Rodriguez, 22 Vet. App. at 302.  (The Veteran claims that he was subsequently treated on an inpatient basis during his active duty; the Board notes that despite all efforts, the RO has been unable to locate any record of such treatment).  The opinion is also inadequate in that, in addition to addressing the available evidence in his opinion, the examiner must also address the significance of the Veteran's self-reported psychiatric symptomatology; he is competent to identify the onset and continuity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

As such, the claim for service connection for a psychiatric disorder must be remanded to obtain relevant evidence and for an addendum opinion regarding the etiology of the currently-diagnosed bipolar disorder.  

Although the Veteran was provided an orthopedic examination for his right shoulder claim in May 2011, that claim must also be remanded for an addendum opinion.  The examiner indicated at the outset of his report that he reviewed the claims file and "medical records," but in the opinion specifically denied reviewing service medical records and VA medical records.  

That omission is significant, as the service treatment records document the Veteran's in-service right shoulder injury, and are highly relevant to his claim.  A May 1970 treatment note indicated that the Veteran was seen for a bruised right shoulder, complaining of severe pains.  The examiner detected no dislocation or broken bones at that time.  He was seen again the following morning, at which time the shoulder was noted to be a "possible fracture" with external bruises.  He was provided a shoulder support bandage, and assigned 24 hours of bedrest and 10 days of light duty.  Two days later, the shoulder was noted to be "healing satisfactorily," although he continued to receive treatment until at least eight days following the injury.  

Additionally, the opinion provided by the May 2011 examiner is not adequately supported by a rationale.  The examiner concludes, without explaining his reasoning, that the Veteran's currently-diagnosed right shoulder degenerative disease "is a natural process of aging."  Thereafter, the examiner merely lists the fact of the Veteran's in-service injury, and states that there was "no evidence of broken bones" at the time.  The examiner did not address the treatment report from the day following the injury, indicating that the Veteran had a "possible fracture" of the shoulder.  See Nieves-Rodriguez, 22 Vet. App. at 302.  

Therefore, as the examiner did not address all of the relevant evidence, the examination report must be returned to that examiner for a fully supported opinion concerning the etiology of the Veteran's right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to the Veteran's claims, to specifically include records of treatment conducted in the 1990s from the Charleston and Saginaw VA medical centers.

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.  Specifically instruct the Veteran that VA needs to obtain the emergency room report from his hospitalization for a suicide attempt at Bixby Hospital in the 1960s.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all available records have been obtained, return the claims file to the examiner who conducted the May 2011 psychiatric examination.  The examiner must review the claims file, this remand, and any relevant documents in Virtual VA.  The ensuing report should indicate that such a review occurred.  

The examiner is specifically instructed to consider the Veteran's reported onset and continuity of symptomatology in reaching his conclusions.  Additionally, the examiner should explain any findings contrary to those expressed by the Veteran's treating VA psychiatrist, as expressed in VA treatment records and the April 2011 opinion.  

If it is determined that the questions presented herein cannot be resolved without examination, such examination should be scheduled.

The examiner should address the following questions: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder was caused by, or is otherwise etiologically related to, an in-service event or injury?

(b) Did a psychiatric disorder, to include bipolar disorder, preexist the Veteran's service?  If yes, please detail the evidence that demonstrates this.

(c) If the answer to (b) is "yes," was any preexisting psychiatric disorder clearly aggravated (i.e., did it undergo a permanent worsening) during or as a result of active duty military service?  If so, please detail the evidence used in determining aggravation.

The examiner must provide a complete rationale for all opinions included in the report.  If any question presented cannot be answered without a resort to speculation, the examiner must explain why a response would be speculative.  

4.  After all available records have been obtained, return the claims file to the examiner who conducted the May 2011 orthopedic examination.  The examiner must review the claims file, this remand, and any relevant documents in Virtual VA.  The ensuing report should indicate that such a review occurred.  

The examiner must address the etiology of the current right shoulder disability in a fully supported opinion, to include discussion of the May 1970 treatment notes for the right shoulder.  

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right shoulder disability had its onset during service (or within the first post-service year), was caused by the May 1970 shoulder injury in service, or is otherwise etiologically related to his active duty service.

If a new examination is necessary to address the questions presented herein, then such an examination should be provided. 

The examiner must provide a complete rationale for all opinions included in the report.  If any question presented cannot be answered without a resort to speculation, the examiner must explain why a response would be speculative.  

5.  The Veteran is hereby notified that, should any examinations be scheduled, it is his responsibility to report for such examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC must review any examination reports and ensure that they are fully compliant with the directives of this remand.  If any examination report is deemed deficient in any manner, the RO must take immediate corrective action.

7.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


